DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-7, 9, 12, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakada (JP 2008-266448, machine translation).
With respect to claims 1, 2, 4, and 9, Nakada discloses a precipitate preventing agent (i.e., anti-settling agent) comprising a polyamide prepared by reacting 4-40C diamine with 4-40C dicarboxylic acid and a surface active agent (abstract).  Example 3 includes a polyamide derived from a diamine with 4 carbon atoms a dicarboxylic acid having 36 carbon atoms (Haridimer 250) (paragraph 0059).  Haridimer 250 is disclosed by applicant on page 8 of the specification as originally filed as having no freezing point and therefore meets the requirements of claimed hydrophobic organic compound [B].

With respect to claims 5, 12, 14, and 16, Example 3 includes a polyamide derived from a diamine with 4 carbon atoms a dicarboxylic acid having 36 carbon atoms in a molar ratio of 2:3 (paragraph 0059).  Given the molecular weight of the diamine as 88 g/mol and the molecular weight of the dicarboxylic acid as 566 g/mol, 2 moles of diamine (176 g) is reacted with 2 moles of dicarboxylic acid (1132 g) with 1 mole of dicarboxylic acid unreacted (566 g).  Therefore, the ratio of polyamide (176 g + 1132 g) to unreacted excess dicarboxylic acid (566 g) is at least 70:30 (with at least a small portion of excess dicarboxylic acid portioned to claimed [A]).
With respect to claims 6 and 7, Nakada discloses that the anti-settling agent is used in paints (paragraph 0077), wherein a paint is necessarily coated on a substrate to form an article.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, 10, 11, 13, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakada (JP 2008-266448, machine translation) in view of Azeyanagi (US 8,809,429).
The discussion with respect to Nakada in paragraph 2 above is incorporated here by reference.
Nakada discloses that the polyamide is prepared with an excess of dicarboxylic acid (paragraph 0016) which would provide for acid groups on the polyamide, however, it fails to disclose the acid value.

Given that both Nakada and Azeyanagi are drawn to anti-settling agents comprising a polyamide derived from excess dicarboxylic acid Haridimer 250 and further given that such polyamides desirably have an acid value of 30-140, it would have been obvious to one of ordinary skill in the art to utilize a polyamide having an acid value within the claimed range of 30-130.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-


/Vickey Nerangis/
Primary Examiner, Art Unit 1763


vn